IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10739
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,
versus


GREGORIA RAMIREZ, also known as Ramona Ramirez,
also known as Goya, also known as Goyita,


                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:94-CR-301-6-G
                      --------------------
                        February 21, 2002



Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*
     Gregoria Ramirez, federal prisoner No. 26528-077, seeks a
certificate of appealability (COA) to appeal the district court’s
denial of her petition for writ of error coram nobis.       The motion
for a COA is DENIED AS UNNECESSARY.     See United States v. Dyer,
136 F.3d 417, 429 n.32 (5th Cir. 1998).    As it is undisputed that
Ramirez is still in custody from the conviction she wishes to




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-10739
                              - 2 -

challenge, she is not entitled to coram nobis relief.   Jimenez v.
Trominski, 91 F.3d 767, 768 (5th Cir. 1996).
     The appeal is without arguable merit and thus frivolous.
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).   Because
the appeal is frivolous, it is DISMISSED.   See 5TH CIR. R. 42.2.